Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL OLD COUNTRY STORE PRESENTS AT JEFFERIES 2 LEBANON, Tenn. – June 15, 2010 – Cracker Barrel Old Country Store, Inc. (the “Company”) (Nasdaq:CBRL) will be participating in the Jefferies 2010 Global Consumer Conference.The Company’s presentation will begin at 2:30 p.m. Eastern Time on Tuesday, June22, 2010.Chairman, President and Chief Executive Officer Michael A.
